Name: Commission Regulation (EEC) No 720/88 of 18 March 1988 fixing, for the period 1 January to 31 December 1988, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Portugal
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy
 Date Published: nan

 19. 3. 88 Official Journal of the European Communities No L 74/47 COMMISSION REGULATION (EEC) No 720/88 of 18 March 1988 fixing, for the period 1 January to 31 December 1988, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Haying regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down the general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal ('), as amended by Regulation (EEC) No 1920/87 (2), and in particular Article 14 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1184/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal (3), as last amended by Regulation (EEC) No 1726/87 (4), provides for the fixing of the quantities of oils and fats to be released for consumption in Portugal and the maximum annual volume of imports of such products ; whereas the maximum quantities should be fixed in accordance with the criteria defined in Article 292 of the Act of Accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 31 December 1988 the quantities to be released for consumption in Portugal are hereby fixed at the following levels : (a) 65 000 tonnes of soya oil ; (b) 110 000 tonnes of the oils referred to in Annex I of Regulation (EEC) No 1 1 84/86 ; (c) 35 000 tonnes of other oils and fats intended for human consumption. 2. For the said period, the maximum quantities which may be imported into Portugal are hereby fixed at the following levels : (a) 65 000 tonnes of soya oil ; (b) 98 000 tonnes of the oils referred to in Annex I to Regulation (EEC) No 1 1 84/86 ; (c) 35 000 tonnes of other oils and fats intended for human consumption. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communties. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (!) OJ No L 53, 1 . 3 . 1986, p. 51 . 0 OJ No L 183, 3. 7. 1987, p. 18 . 0 OJ No L 107, 24. 4. 1986, p. 17. 0 OJ No L 163, 23. 6. 1987, p. 17.